Citation Nr: 1110708	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  99-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative joint disease at L4-L5.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to November 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 1998 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for lumbosacral strain with degenerative joint disease at L4-L5, effective November 3, 1997.  In November 1998, the Veteran filed a notice of disagreement (NOD) with the assigned initial rating.  A statement of the case (SOC) was issued in March 1999, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 1999.

In December 2002, the RO granted a higher initial rating of 20 percent for the Veteran's service-connected lumbosacral strain with degenerative joint disease at L4-L5, effective November 3, 1997 (as reflected in a supplemental SOC (SSOC) dated that same month).

In May 2003, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is associated with the claims file.

In October 2003, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After completing the requested action, the AMC continued the denial of a higher initial rating for the Veteran's service-connected back disability (as reflected in the May 2005 SSOC), and returned the matter to the Board.

In April 2005, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In August 2005, the Board again remanded this matter to the RO, via the AMC, for further action.  After completing the requested action, the AMC continued the denial of a higher initial rating for the Veteran's service-connected back disability (as reflected in the June 2007 SSOC), and returned the matter to the Board.  

In September 2007, the Board denied a higher initial rating for the Veteran's service-connected back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a October 2008 Order, the Court granted a joint motion filed by representatives of both parties, vacating the Board's September 2007 decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion cited an inadequate reasons and bases discussion, noting that the Board failed to address the Veteran's assertions of flare-ups.

In November 2009, the Board again remanded this matter to the RO, via the AMC, for further action, pursuant to the joint motion.  After completing the requested action, the AMC continued the denial of a higher initial rating for the Veteran's service-connected back disability (as reflected in the December 2010 SSOC), and returned the matter to the Board.  

Because the claim for higher rating for the Veteran's service-connected back disability involves a request for a higher initial rating following the grant of service connection, the Board has continued its characterization of this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although, as noted above, the RO increased the initial rating from 10 to 20 percent during the pendency of this appeal, inasmuch as a higher rating is available for this condition, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Prior to September 26, 2003, the Veteran's back disability was manifested by no more than overall moderate limitation of motion or lumbosacral strain with characteristic pain on motion with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position with arthritis; the disability was not shown to involve intervertebral disc syndrome (IVDS).

3.  Since September 26, 2003, the Veteran's back disability has primarily been manifested by forward flexion greater than 30 degrees with pain but not less; the Veteran's service-connected disability has not been shown to involve ankylosis or IVDS.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for lumbosacral strain with degenerative joint disease at L4-L5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (as in effect prior to September 26, 2003); General Rating Formula for renumbered Diagnostic Codes 5237-5243 (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) include enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Dingess/Hartman also held that in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code, and that VA must provide information regarding the effective date that may be assigned.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include via the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the rating decision on appeal pre-dates the enactment of the VCAA.  Thereafter, post-rating letters dated in April 2003, January 2004, September 2004, September 2005, and May 2010 provided notice to the appellant regarding what information and evidence was needed to substantiate his claim for a higher rating.  These letters also provided notice as to what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The September 2004 letter asked the Veteran to send in any evidence in the appellant's possession that pertained to his claim.  The May 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of these letters, and opportunity for the Veteran to respond, the May 2005, June 2007, and December 2010 SSOCs reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private physician's statements, Social Security Administration (SSA) records, post-service private medical records, treatment records from the VA Medical Centers (VAMC) in Monterey and Palo Alto, California, and May 1998, August 2000, September 2006, April 2007, and September 2010 reports of VA examination.  Also of record is the transcript of the Veteran's hearing, as well as various written statements submitted by him and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

During his hearing, the Veteran asserted that his back disability has been getting worse and warrants a 60 percent rating, claiming that he was unable to touch his knees with his fingertips and that he is prescribed medication for pain and to help him sleep.  He indicated that there have been flare-ups where he slipped and fell a couple of times, as well as an April 2001 work-related injury while stocking shelves at Safeway.  Once the Veteran was knocked off his bicycle, which aggravated the existing condition.  He stated that a chiropractor was treating him for muscle spasms.  The Veteran indicated that he has not worked since December 2001.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, in a June 1998 rating action, the RO granted service connection and assigned an initial 10 percent rating for lumbosacral strain with degenerative joint disease at L4-L5, effective November 3, 1997.  The initial rating was assigned under Diagnostic Codes 5010-5295 (indicating that the criteria for both traumatic arthritis and lumbosacral strain were considered in rating the disability).  See 38 C.F.R. § 4.27.  In December 2002, during the pendency of this appeal, the RO assigned a higher initial 20 percent rating for the Veteran's service-connected back disability, effective to November 3, 1997.  This rating has since remained unchanged.

The Board points out that, effective September 26, 2003, the portion of the rating schedule for evaluating musculoskeletal disabilities of the spine was revised.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.

In this case, the RO and the AMC have considered the claim for a higher initial rating under both the former and revised applicable criteria, and has given the appellant notice of both criteria (see May 2005 SSOC).  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.

The Board notes, at the outset, that more recent medical evidence of  record raises the question as to whether the Veteran's service-connected degenerative joint disease also involves disc disease.  Although the record includes some references to disc problems, the RO has not considered the former or revised criteria for rating IVDS in evaluating the disability under consideration.  A review of the evidence of record reflects, for example, that an April 2005 MRI showed L3-L4 and L4-L5 mild broad-based disc bulges.  The Board finds, however, that the weight of the evidence is against a finding that the Veteran currently has IVDS.  The Veteran's most recent MRI in September 2009 revealed no significant disc pathology.  During the Veteran's most recent VA examination in September 2010, the examining VA neurologist found that the Veteran had no significant disc pathology to constitute IVDS and no other evidence of ratable neurological disabilities.  The examining orthopedist found that the Veteran did not have IVDS, noting that the November 2009 x-rays showed only minimal disc narrowing, and the September 2009 MRI showed no significant disc pathology in the lumbar spine.  

Pursuant to the prior remand, the VA neurological and orthopedic physicians that examined the Veteran in September 2010 opined that it is less likely that the Veteran has IVDS that represents a progression of the Veteran's service-connected back disability.  The orthopedic examiner opined that the Veteran's IVDS is more likely than not a result of degenerative joint disease, aggravated by multiple, post-service intervening accidents.  Accordingly, consideration of the claim in light of the former or revised applicable criteria for rating IVDS is not warranted.

A.  Period Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, traumatic arthritis (under Diagnostic Code 5010) is rated as degenerative arthritis (under Diagnostic Code 5003), which, in turn, provides that the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (here, former Diagnostic Code 5292).

Former Diagnostic Code 5292 provides that a 20 percent rating was assignable for moderate limitation of lumbar spine motion; and a maximum 40 percent rating was assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Alternatively, the Veteran's disability could be evaluated under former Diagnostic Code 5295, for lumbosacral strain.  Under this diagnostic code, lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position warrants a 20 percent rating.  A 40 percent rating requires severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board also points out that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 20 percent for the Veteran's back disability, for the period prior to September 26, 2003, is not warranted.

Even considering the extent of functional loss due to pain and other DeLuca factors, the weight of the competent evidence shows that the Veteran's lumbar spine disability resulted in no more than moderately limited motion, or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, warranting no more than a 20 percent rating.  During this period, outpatient treatment records generally reflected that the Veteran was treated for chronic low back pain with pain medications and physical or chiropractic therapy.  There is no indication that Veteran was treated with steroid injections or used either a back brace or TENS unit.  Moreover, radiculopathy was ascribed to the Veteran's use of alcohol.

On VA examination in May 1998, the examiner noted that the Veteran was minimally symptomatic.  Range of motion of the lumbar spine was: flexion to 70 degrees; dorsiflexion to 10 degrees, right and left; and rotation to 25 degrees, right and left.  X-rays confirmed degenerative joint disease at L4- L5.  The diagnosis was chronic lumbosacral strain with confirmed degenerative joint disease.

On December 1998 private examination, the Veteran had normal lumbar lordosis and moderate paraspinous spasms.  Back mobility was limited to 20 degrees for lateral flexion, bilaterally; to 30 degrees for rotation, bilaterally; and on forward flexion the Veteran fingers reached his knees.  The Veteran gait was normal with normal heel and toe walking.  The impression was chronic low back pain with bilateral sciatica.  This examiner added that the examination had shown moderate paraspinous spasms with associated decreased range of motion and a positive straight-leg raising on the right.

In various statements, the Veteran's treating chiropractor indicated that he had been treating the Veteran for chronic low back pain since 1985; and that he had been placed on temporary total disability from September 1998 through January 1999 as a result of injuries sustained in an auto/bicycle collision.  In an August 2000 statement, this physician noted that the Veteran had suffered a flare-up which made it very difficult to perform semi-strenuous work consistently.  In February 2000, the Veteran had suffered a slip and fall accident.  Between March 2000 and June 2000, the Veteran had chiropractic treatments two to three times weekly.

On August 2000 VA spine examination, the Veteran stood erect and was able to stand on his heels and toes and squat fully.  However, he could flex only to 60 degrees reaching toward his knees.  The Veteran claimed that he was unable to flex further, yet he had normal hyperextension of about 15 degrees, lateral flexion of 20 degrees, and normal rotation of 30 degrees.  The examiner added that it was difficult to understand why forward flexion was limited, while motion in all other planes was normal.  Straight-leg raising was normal; however, tightness of the hamstrings was noted.  The examiner stated that basically the Veteran appeared to be deconditioned, with tight hamstrings and weak abdominal muscles.  X-rays confirmed minimal degenerative joint disease at L4-L5.  The examiner added that postural abnormalities and fixed deformities did not exist.  The Veteran's musculature of the back was normal.  No neurological abnormalities were found. The diagnosis was mild osteoarthritis of the lumbar spine.

An August 2001 SSA examiner noted that the Veteran had had significant injuries to his low back and left elbow and left shoulder.  However, he diagnosed the Veteran with possible C5-C6 cervical disc disease, possible acromioclavicular joint arthrosis of the left shoulder and possible lateral epicondylitis of the left elbow and recommended orthopedic and neurological evaluations.  On October 2001 SSA neurological examination, the Veteran had essentially normal sensation to pinprick, touch, posterior column, and cortical sensations.  Deep tendon reflexes were 2 throughout.  Heel-shin testing was normal.  The Veteran had a normal gait and could walk on heels and toes.  On August 2002 SSA orthopedic examination, the Veteran had normal posture and no muscle spasm.  He was able to forward flex to 80 degrees.  His lateral bending, rotation, and extension were all normal.  There was no muscle atrophy in his legs.  Sensation in his feet and legs was normal.  He was able to walk on his toes but could not walk on his heels with his toes elevated; however, on testing he had good strength of his EHL and anterior tibial muscles.  He did have tight hamstrings.  The diagnoses included chronic lumbar spine strain.  Regarding the Veteran's back, this examiner noted that he had minimal to slight pain occasionally in the lumbar area with occasional radiculopathy to the legs.  The SSA examiner added that the Veteran's injuries were caused by his slip and fall exiting a trailer in December 2001 and that he should avoid very heavy lifting repetitively.

April 2002 X-rays of the lumbar spine continued to show mild degenerative changes at L4-L5.

As the foregoing indicates, prior to September 26, 2003, the Veteran's lumbar spine disability was not shown to result in severely limited motion.  Moreover, the competent evidence did not support a finding that the Veteran's lumbar spine disability was characterized by severe lumbosacral strain to warrant a 40 percent rating under Diagnostic Codes 5292 and 5295.  The Veteran was not shown to have listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  As such, during this period, his symptoms more nearly approximated the criteria for a 20 percent rating, due to moderate range of motion and muscle spasm on extreme forward bending, warranting no more than a 20 percent rating under former Diagnostic Code 5292 or 5295.

The Board emphasizes that, for the period prior to September 26, 2003, the initial 20 percent rating assigned adequately compensates the Veteran for any functional loss due to pain, weakness, fatigability, and flare-ups.  As regards DeLuca factors, the August 2000 examiner noted that the Veteran's speed, lifting, and endurance would be impaired by pain; however, his strength was unimpaired by pain and his coordination was not affected.  While the August 2000 examiner noted that the Veteran was not sufficiently symptomatic at the time of the examination, he found that the Veteran's speed and endurance would most likely be impaired by pain.  There was no indication that the Veteran would have significant functional loss during flare-ups as to warrant a higher rating.  Although he had painful motion of the lumbar spine, his range of motion was still indicative of no more than moderate limitation of motion.  The Board does not find that the Veteran's symptoms are shown to be so disabling as to warrant a higher rating under either Diagnostic Code 5292 or 5295.  Hence, consideration of the DeLuca factors provides no basis for assignment of any higher rating under the applicable rating criteria.

The Board also finds that, during this period, there are no other potentially applicable diagnostic codes pursuant to which any higher rating for the Veteran's service-connected back disability could be assigned.  In this regard, the Board finds that the Veteran was not found to have residuals of a fracture of the vertebra, ankylosis of the spine or IVDS.  Hence, former Diagnostic Codes 5285, 5286, 5289, and 5293, are not for application.  The disability also was not shown to involve any other factor(s) warranting evaluation under any other portion(s) of VA's rating schedule.

B.  Period since September 26, 2003

Pertinent to lumbar spine disability, under the revised spine rating criteria effective September 26, 2003, the General Rating Formula provides that for lumbdegenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: unfavorable ankylosis of the entire spine warrants a maximum 100 percent rating; while unfavorable ankylosis of the entire thoracolumbar spine is given a 50 percent rating. Forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, right and left lateral flexion, each, is from 0 to 30 degrees, and right and left rotation, each, is from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71, Plate V.

Considering the pertinent evidence as of September 26, 2003 in light of the above-noted criteria, the Board finds that a rating in excess of 20 percent for the Veteran's back disability is not warranted.

During this period, the Veteran has not been shown to have favorable or unfavorable ankylosis of either the entire thoracolumbar or the entire spine, that is, ankylosis resulting in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching, to warrant either a 40, 50, or 100 percent rating.  Moreover, the Veteran has not been shown to have forward flexion of the thoracolumbar spine of 30 degrees or less when pain is considered to warrant a 40 percent rating under the General Rating Formula.

In June 2004 and May 2005, SSA denied the Veteran's claim for disability noting that his condition was not severe enough to keep him from working.  In November 2008, SSA found the Veteran was disabled by disorders of the back and an affective mood disorder.

In a February 2002 statement to an acupuncture practitioner, the Veteran's treating chiropractor indicated that the Veteran had been responding well to acupuncture treatments.

VA treatment records show continuing complaints of, and treatment for, chronic low back pain and tenderness.  A January 2005 VA note reflects treatment for an acute exacerbation of low back pain.  An April 2005 magnetic resonance imaging (MRI) study of the lumbar spine reveal normal conus and alignment and bilateral facet disease at L4- L5 with a mild broad-based disc bulge and mild bilateral forminal narrowing with central canal stenosis.

In various treatment records and in a February 2005 statement, the Veteran's treating chiropractor indicated that the Veteran's condition was intermittently, not frequently, disabling, making even minor lifting and bending tasks very difficult to perform.  There were indications of lumbar intervertebral disc degeneration including sciatica in the right leg, limited and painful forward flexions beyond 30 degrees with diminished deep tendon reflexes in the right leg.

On September 2006 VA neurological examination, the Veteran's spine appeared symmetric and had normal curvature without kyphosis or scoliosis.  On palpation, there was mild tenderness over the lumbosacral spine and no muscle spasm.  Range of motion of the thoracolumbar spine was: forward flexion to 40 degrees without pain and to 55 degrees with pain; left lateral rotation to 10 degrees and right lateral rotation to 15 degrees.  The Veteran was limited in all directions by pain and with repetitions, there was no change in range of motion which was not limited by further pain, lack of endurance, weakness, or incoordination.  His gait was normal, but slow and he appeared stiff.  Strength on motor testing was normal.  The impression was L4-L5 bilateral facet disease with mild broad-based disc bulge and mild bilateral forminal narrowing.

On April 2007 VA orthopedic examination, the Veteran indicated that he occasionally used a cane but did not bring it with him.  He stated that he had not worked in the last five years because of neck and back pain.  The Veteran was independent with activities of daily living.  He complained of daily flare-ups, treated with medication and chiropractic manipulations.  In the past year, he had not been prescribed bed rest for his joint/spine problems.  On examination, he had a slightly flattened lumbar spine.  There was no significant tenderness, spasm or guarding on palpation. The Veteran walked with a slightly stiff, slow, deliberate gait; it was not significantly antalgic.  He was able to stand on his toes and on his heels and could half squat.  He had tight hamstrings.  Range of motion, with pain on extreme of movement, was shown as the following: forward flexion from 40 to 50 degrees; extension from 10 to 15 degrees; and lateral flexion and rotation from 15 to 20 degrees, bilaterally.  No neurological deficits were demonstrated, in that he had full muscle power and no gross sensory deficits to light touch.  Deep tendon reflexes were within normal limits.  The examiner noted that an October 2006 x-ray of the lumbar spine showed that it had remained stable without new pathology.  The diagnoses included degenerative joint disease of the lumbar spine and peripheral neuropathy.  The examiner added that the Veteran's symptoms and limited range of motion were out of proportion considering his neurological examination, orthopedic examinations, and imaging studies.  The examiner opined that it is less likely that there is IVDS that represents a progression of the Veteran's service-connected back disability.  He concluded that the Veteran's IVDS is more likely than not a result of degenerative joint disease, aggravated by multiple, post-service intervening accidents.

On February 2009 SSA examination, the Veteran had normal lumbar lordosis and mild paraspinous spasms.  Mobility was 10 to 15 degrees of lateral flexion bilaterally, 20 to 30 degrees rotation bilaterally, and 20 to 30 degrees of forward flexion.  The Veteran was diagnosed with chronic back pain.  Functional limitations including lifting and carrying of 20 pounds occasionally and 10 pounds frequently.  Standing and walking were limited to four hours in a day with usual breaks.  Climbing, stooping, crouching, bending of the neck and back were limited to occasionally only.

At a December 2009 VA outpatient appointment, the Veteran had decreased range of motion with guarding.  The Veteran had back flexion at 10 degrees and back extension to neutral.  It was also noted that the Veteran was very focused on obtaining increased compensation for his medical issues and repeatedly requested that the physician change his previous medical record, which the physician refused to do.

On September 2010 VA neurological examination, the physician noted that the Veteran's flare-ups were occurring less often in that the last flare was one to two months ago, whereas in 2006, the Veteran reported flare-ups two to three times per week.  The Veteran reported that he had suffered multiple accidents following the military after which his pain had been aggravated.  Presently, the Veteran was experiencing pain in the mid- to low-back located over the spine which was a constant, full, aching type pain.  The Veteran characterized his pain as moderate to severe and 6 out of 10 in intensity at baseline.  The pain generally did not radiate.  However, two to three times per week, he experienced brief radiation of the pain from the upper legs down to the knees.

The Veteran's last flare occurred one or two months ago.  He had no awareness of the duration of a flare, but he noted it could last for a month or two.  At baseline, the Veteran's back made it difficult for him to walk or perform heavy lifting.  During a flare, the Veteran found that it was harder to walk, and difficult to get out of a chair and get out of bed.  The Veteran had no incapacitating episodes or doctor mandated bedrest.  The Veteran ambulated independently without a device and estimated that he could ambulate for a distance of one block or for up to 15 minutes.  The Veteran had no limitations on his driving.  There had been no hospitalizations, surgeries, or steroid injections for back pain.  The Veteran was independent with all activities of daily living including dressing, grooming, hygiene, and toileting.

The Veteran had not worked in 20 years due to his low back pain.  On physical examination, the Veteran's spine had a normal curvature with no asymmetry and no muscle spasm.  The Veteran had a mild tenderness to palpation of the cervical, midthoracic, and lower lumbar spine, and was able to forward flex initially to 50 degrees, then to 25 degrees, and then to 35 degrees.  The Veteran was able to extend to 5 degrees without change following three repetitions.  He left laterally flexed to 20 degrees bilaterally without change following three repetitions, and he was able to laterally rotate to the right and left to 10 degrees without change following three repetitions.  On neurologic examination, gait was stiff, and the Veteran tended to shuffle his feet.  He was able to walk on his heels and toes.  Strength testing showed give-way weakness to confrontational testing, however, he was at least 5 out of 5 in all muscle groups in the arms and legs with good effort and with no pronator drift.  Deep tendon reflexes were brisk throughout and bilaterally symmetric.  The toes were downgoing.  He had two beats of ankle clonus bilaterally.  On sensory examination, the Veteran had a stocking glove loss to pinprick most likely due to past history of alcohol abuse.

An MRI of the lumbar spine from September 2009 revealed no significant disc pathology at the L5-S1 through T12-L1 level.  The vertebral bodies demonstrated normal height and configuration, with mild endplate degenerative changes anteriorly.  There was no significant disc pathology in the lumbar spine.  The spinal canal and nural foramina were patent.

The diagnosis was lumbar strain.  The examiner noted that the Veteran had no significant disc pathology to constitute IVD, but that he also had the co-morbid mental disorders of depression and anxiety, which could be aggravating his symptoms.  The Veteran had no incapacitating episodes.  Similar to the examiner's last examination with the Veteran, the Veteran's limited range of motion seemed out of proportion from what he would expect on his neurological examination and imaging.  The Veteran had service-connected back disability, but not other evidence of ratable neurological disabilities.

On September 2010 VA orthopedic examination, the examiner noted that upon review of the claims file, the evidence of record reflected progressively increasing low back pain since 1978, with multiple, intervening accidents that aggravated the Veteran's pain.  Lumbosacral x-rays from 2002 revealed mild degenerative changes of the lumbar spine.  An MRI of the lumbar spine in December 2002 was essentially normal.

The examiner noted that, at present, the Veteran complained of intermittent low back pain.  He had been seeing a chiropractor.  The Veteran still experienced some back pain and referred to it down the back of the thighs from the gluteal region to the knees, right worse than left.  The Veteran did not use a crutch or a cane on a regular basis, but once in awhile he would use a cane.  The Veteran did no use braces or corrective shoes, but he did use some heel cushion orthotics.  The Veteran did not use a wheelchair or any other assistive devices.  He did have flare-ups, but he was not clear how often and how long they lasted.  He took medication for flare-ups and rests.  No medical doctor had prescribed him bedrest during the past year because of the severe nature of his spine/joint problem.  It was noted that the Veteran had not worked for several years and he stated that this was because of his limitations caused by his joint/spine problem.  The Veteran was described as independent in his personal hygiene such as showering and toileting, also in most of his activities of daily living, such as shopping.

On physical examination, the Veteran had a slightly flattened thoracolumbar spine.  There was no evidence of muscle spasm or guarding.  There was no ankylosis or significant tenderness.  The Veteran had mild discomfort.  No significant sciatic notch tenderness, scoliosis, reverse lordosis, abnormal kyphosis, or other abnormality was found.  The Veteran was able to get on and off the examination table easily and able to dress and put on his socks and shoes without any difficulty.  Forward flexion was 45 to 50 degrees with pain throughout.  Extension was from 10 to 150 degrees with pain.  Lateral flexion was under 20 degrees bilateral, with pain.  Rotations were to 20 to 25 degrees bilaterally with pain.  The Veteran had pain with all ranges of motion, and there was some degree of symptom magnification.  On attempted three repetitions of movement, the Veteran's second flexion was 30 degrees and his third was 40 degrees.  The Veteran stated that there was a lot of pain.  The examiner noted that there was no change in range of motion on three repetitions on extension, lateral flexion, or rotation.  He did have lack of endurance, but that was mainly because his pain.  Movements were fairly coordinated, and the Veteran had symptoms magnification while he did the movements.  Motor power was at least 5- out of 5, although it was difficult to test because of complaints of pain.

X-rays of the lumbar spine dated in November 2009 revealed no apparent compression fractures.  There was minimal disc narrowing with osteophyte formation anteriorly and laterally at each disc level.  Sacroiliac joints were unremarkable.  An MRI of the lumbar spine from September 2009 revealed that there was no significant disc pathology in the lumbar spine.  The spinal canal and the nural foramina were patent.

The diagnoses were degenerative joint disease of the lumbar spine and peripheral neuropathy, as per the neurologist's report (as a result of the Veteran's prior alcohol disease).  The examiner found that the Veteran's symptoms and limited range of motion were out of proportion.  considering his neurological and orthopedic examinations, and imaging studies by both physicians.  The examiner opined that it was less likely that there was IVDS present, and the Veteran more likely had degenerative joint disease which was aggravated by subsequent injuries.

As the Veteran's range of motion has been collectively more than 30 degrees in forward flexion and he is not noted to have ankylosis of the lumbar or total spine, the Board finds that a rating in excess of 20 percent for his back disability is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

Although the Board recognizes that the Veteran has had some forward flexion findings of less than 30 degrees (at the February 2009 SSA examination, December 2009 VA outpatient record, and September 2010 VA examinations), the Board notes that at the September 2010 examinations, the Veteran's forward flexion was consistently above 30 degrees, even some on repetitive motion, except for only one finding at each examination.  The September 2010 VA physician also noted that the Veteran presented with symptom magnification.  Notably, the Veteran's range of motion was out of proportion from the objective findings.  While the Veteran presented with findings of limited flexion, when getting on and off the table and when dressing and putting on his shoes and socks, the Veteran had no difficulties whatsoever.  In December 2009, the physician noted that the Veteran had forward flexion "at" 10 degrees.  The physician also noted that the Veteran had a strong benefits-seeking attitude, and even requested that his physician alter previous records on the Veteran's behalf.  The Board's ability to find the Veteran's efforts in examination to be honest is strongly hindered by the statements that he presented with symptom magnification and asked a physician to alter his records to improve his chances for an increased rating.

Considering the DeLuca factors, the Board, again, finds that the 20 percent rating adequately compensates the appellant for any functional loss due to pain, weakness and fatigability.  See DeLuca, 8 Vet. App. at 204-07.  In this regard, the April 2007 VA examiner noted that there was slightly increased pain with repeated movements on three repetitions, but there was no decrease in the range of motion.  In September 2010, the majority of the Veteran's range of motion results still fell within the 20 percent range.  There was some lack of endurance on September 2010 examination, but at no time has the Veteran experienced any fatigue or incoordination with repetitive movements.  The Board further emphasizes that the revised criteria provides that disabilities of the spine are rated based on limitation of motion with or without symptoms such as pain.

Regarding the Veteran's flare-ups, the Veteran has noted throughout his appeal that he suffers from flare-ups.  On VA examination in September 2006, the Veteran reported that he was independent with all activities of daily living, but that he had difficulty bending over to tie his shoes during flare-ups.  On VA examination in April 2007, the Veteran reported that he had daily flare-ups, ranging in intensity and length.  On September 2010 VA examination, the Veteran reported flare-ups once every one to two months, lasting for several days.  Flare-ups would make it more difficult to walk, and it would be harder to get up from a chair or out of a bed.  

Considering this evidence, however, the Board also finds that the 20 percent rating adequately compensates the appellant for any functional loss during flare-ups.  The Veteran reported somewhat increased difficulty in moving and getting up from a sitting position during flare-ups, however, he did not have any further decrease in activities of daily living.  The Veteran's statement that he was unable to bend to tie his shoes essentially indicates that he was unable to bend anywhere between 60 and 90 degrees; this extent of limited motion is already contemplated in a 20 percent rating.  Further, the Board again points out that the Veteran's request for a VA physician to alter his records in order to assist his claim for benefits and the physician's findings of symptom magnification weight against the Veteran's credibility in his statements of subjective symptomatology.

The Board also finds that the record presents no other basis for assignment of any higher rating under the revised criteria.  The medical evidence does not support a finding of any separately ratable neurological abnormality or manifestation associated with the service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Note 1 to the General Rating Formula for renumbered Diagnostic Codes 5237-5243 (as in effect since September 26, 2003).  Also, as explained above, as competent, probative medical evidence indicates that any current disc problems do not represent a progression of the service-connected disability, rating criteria specific to rating IVDS (i.e., as set forth in the Formula for Rating IVDS on the Basis of Incapacitating Episodes) are not applicable.

C.  Both periods

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that assignment of any higher rating on an extra-schedular basis is not warranted.  See 38 C.F.R. § 3.321(b)(1) (cited and discussed in the SOC and the December 2002 SOC, and discussed in the June 2007 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the former and revised applicable schedular criteria are adequate to rate the disability under consideration at all times pertinent to this appeal.  The former and revised version of the rating schedule each fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the disability, pursuant to Fenderson, and the claim for an initial rating in excess of 20 percent for lumbosacral strain with degenerative joint disease at L4-L5 must be denied.  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating during either period under consideration, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

As a final note, the Veteran has asserted throughout the record that he is unable to work due to his service-connected back disability.  A claim for a TDIU may be a component of the claim for a higher rating for a service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  Here, however, the Veteran applied for and was denied a TDIU during the pendency of the appeal of the claim herein decided, but did not appeal the RO's denial of a TDIU.  Therefore, the Board does not consider any further TDIU claim to be pending at this time.



ORDER

An initial rating in excess of 20 percent for lumbosacral strain with degenerative joint disease at L4-L5 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


